Citation Nr: 1324962	
Decision Date: 08/06/13    Archive Date: 08/13/13

DOCKET NO.  07-24 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an evaluation in excess of 10 percent for right hip bursitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from April 1971 to April 1991.

The issues of entitlement to service connection for a cervical spine disability and entitlement to an evaluation in excess of 10 percent for right hip bursitis come back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims  (Court) regarding a Board decision rendered in June 2012.  The issue of entitlement to service connection for a low back disability is before the Board following a Board Remand in June 2012.  

It is noted that there was development on the low back which was conducted while the other matters were at the Court.  The Appeals Management Center/RO has not had a chance to review the matter due to the Court action.  As set forth below, the low back issue can be resolved in favor of the Veteran.  The Board has jurisdiction as the substantive appeal has been filed and there can be positive action without prejudice to the Veteran.

These matters were originally on appeal from rating decisions dated in January 2007, June 2008 of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.

The issues of entitlement to service connection for a cervical spine disability and entitlement to an evaluation in excess of 10 percent for right hip bursitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence indicates that the Veteran's current low back disability, diagnosed as lumbosacral spondylosis, is more likely than not, causally related to service-connected disability.

CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for establishing service connection for a low back disability (diagnosed as lumbosacral spondylosis) have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

Analysis

The Veteran asserts that he has a current low back disability since the mid 1970s.  See July 12, 2012, VA examination report.  

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2012); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Medical records establish that the Veteran has a current lumbar spine disability.  He has been diagnosed as having lumbosacral spondylosis.  In addition, there is persuasive medical evidence that the Veteran's current lumbosacral spondylosis is related to service-connected right trochanteric bursitis.  See July 12, 2012, VA examination report.  

The July 2012 VA examiner noted that there was scant documentation of treatment for a back condition in service; but that a 1990 document showing right lower back pain shooting down the right leg provided significant evidence of a correlation between the service-connected  bursitis and the back condition.  The examiner noted that Trochanteric bursitis often occurs due to or in conjunction with low back pain, sacroiliac joint dysfunction and muscle spasm in the buttocks.  The examiner stated that based upon review of the evidence and physical examination, the Veteran's lumbar spine condition was consistent with this.  It was opined that the current low back disorder was at least as likely as not related to the service connected trochanteric bursitis.

The VA examiner's opinion is afforded high probative value as it was made after a review of the relevant evidence, including past examinations of the Veteran, and contains a rationale for the conclusion reached.  As such, with resolution of reasonable doubt in the Veteran's favor, service connection for a low back disability (diagnosed as lumbosacral spondylosis) is warranted.  


ORDER

Service connection for a low back disability is granted.  The appeal is allowed to this extent.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the appellant's claims.  See 38 C.F.R. § 19.9 (2012).  

With respect to the issue of entitlement to service connection for a cervical spine disability, the Veteran has not been afforded a VA examination with an opinion as to the etiology. 
 
In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
 
In this case, the Veteran has been diagnosed with cervical spondylosis as well as cervical stenosis.  See October 1, 2009 Operative Report.  The Veteran's service treatment records indicate that in May 1983, the Veteran presented with complaints of pain in right shoulder and side of neck for two days.  Physical examination demonstrated tender right trapezius.  In addition, in April 2007, a private physical therapist noted that the Veteran was presented with back and neck pain with onset approximately 30 years ago.  

Thus, in order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  In this regard, a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to indicate whether or not the Veteran's cervical spine disorder is related to his active duty service.   

With respect to the issue of entitlement to an evaluation in excess of 10 percent for right hip bursitis, in June 2012, the Board denied the Veteran's claim for an increased evaluation for right hip disability.  The Veteran appealed the portion of the decision regarding that issue to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In March 2013, the Court granted a Joint Motion for Partial Remand (JMR) and remanded the matter to the Board for action consistent with the terms of the JMR.

The JMR stated that the Board did not provide an adequate discussion as to the impact, if any, of the factors under 38 C.F.R. § 4.40 and 4.45 with regard to the Veteran's entitlement to a higher rating under the diagnostic codes involving limitation of motion, especially given its express acknowledgement of the Veteran's complaints of pain.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) and Deluca v. Brown, 8 Vet. App. 202, 205-06 (1995).   

The most recent examination that evaluated the Veteran's right hip disability was in September 2009.  Considering that it was been several years since the Veteran was last examined, a contemporaneous VA examination of the right hip disability should be accomplished. 

Accordingly, the case is REMANDED for the following action:

In paragraphs 2 and 3 below, physical examinations are requested.  While the requests are set out in two paragraphs, it is entirely possible that a single examiner may be qualified to respond to the various requests for information as set out.  That is, there need not be two examinations if not medically indicated, as long as the information requested in the two paragraphs is supplied.

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his cervical spine disability and right hip disability that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded the appropriate VA examination to determine the etiology of his present cervical spine disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should identify all current chronic cervical spine diagnoses and provide an opinion as to whether such diagnoses are at least as likely as not in any way related to the Veteran's active duty service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The Veteran should be afforded a VA examination to ascertain the severity of his right hip disability. The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made. All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.  

Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  The examiner should be asked to determine whether the Veteran's right hip exhibits weakened movement, excess fatigability, or incoordination, and if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss or ankylosis due to any weakened movement, excess fatigability, or incoordination.  The examiner should also provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the right hip is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or ankylosis due to pain on use or during flare-ups.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


